                           RETURN OF SERVICE
Case 9:21-cv-80942-RS Document 4 Entered on FLSD Docket 06/05/2021 Page 1 of 1
                      UNITED STATES DISTRICT COURT
                         SOUTHERN District of Florida
 Case Number: 21-CV80942RS

 Plaintiff:
 JOHN MORALES
 vs.                                                                                                           APO2021000463
 Defendant:
 FORT APACHE AUTOMOTIVE,INC.

 For:
 Alberto Leal
 The Leal Law Firm P.A.
 8927 Hypoluxo Road
 Lake Worth, FL 22463

 Received by Action Process & Investigations,LLC. on the 1st day of June, 2021 at 7:13 am to be served on
 FORT APACHE AUTOMOTIVE,INC. BY SERVICE OF REGISTERED AGENT: JASON SANTIAGO, 3426
 S. MILITARY TRAIL, LAKE WORTH, FL 33463.

 I, Cameron Jackson, do hereby affirm that on the 4th day of June, 2021 at 10:30 am, I:

 served a CORPORATION by delivering a true copy of the Summons and Complaint with the date and
 hour of service endorsed thereon by me, to: Alex Garth as Authorized Employee for FORT APACHE
 AUTOMOTIVE,INC. BY SERVICE OF REGISTERED AGENT: JASON SANTIAGO, at the address of:
 3426 S. MILITARY TRAIL, LAKE WORTH, FL 33463, and informed said person of the contents therein,
 in compliance with state statutes.

 Description of Person Served: Age: 50, Sex: M, Race/Skin Color: Hispanic, Height: 5'7", Weight: 190, Hair:
 Black, Glasses: N

 I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
 Server, in good standing, in the judicial circuit in which the process was served.Under penalties of perjury,
 I declare that I have read the foregoing document and the facts stated in it are true.Notary not required
 pursuant to F.S. 92.525




                                                                           Cameron Jackson
                                                                           CPS#3018

                                                                           Action Process & Investigations,LLC.
                                                                           AGENCY LICENSE #A1800271
                                                                           3604 36th Way
                                                                           West Palm Beach, FL 33407
                                                                           (561) 899-3164

                                                                           Our Job Serial Number: APO-2021000463


                              Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1u
